DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6-8, 16, 21-24, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in 
Claim 1 recites “otherwise, causing the terminal device to report the BSR of the one LCG in the second format…” This implies that when “the data amount”...is “equal to or more than the threshold value” the second format is used. This, however is not supported. Only “more than” portion is supported, not the “equal to” part. Therefore, “otherwise” is not supported.  
	Claims 16 and 24 have a similar issue and are rejected on the same basis as above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 6-8, 16-17, and 21-24, is/are rejected under 35 U.S.C. 103 as unpatentable over KIM et al (KIM et al: US 20200236580) in view LIU (US 2020/0120534) further in view of SHAHEEN et al (US 2018/0368173)
Regarding claim 1, 16,  KIM et al (KIM et al: US 20200236580) discloses a method for transmitting data, comprising:
receiving, by a terminal device, indication information sent by a network device (KIM: Fig. 16, Fig. 18, ¶204, ¶263, receiving BSR configuration information);  determining, by a terminal device, a reporting format of a buffer status report (BSR) of one Logical Channel Group (LCG) according to the indication information when the terminal device has only the one LCG with data to be transmitted, wherein the reporting format is a first format or a second format, and the first format is different from the second format (KIM: Fig. 16, Fig. 18, ¶224-225, ¶235, a long or short BSR format is determined by the UE to be transmitted to the base station for one LCG; the long BSR format is different from the short BSR ); and
reporting, by the terminal device, the BSR of the one LCG according to the reporting format of the BSR of the one LCG (KIM: ¶235-236, a long or short BSR is transmitted by the terminal device); 
wherein determining the reporting format of the BSR of the one LCG comprises: 
KIM: ¶236, the UE determines the format of the BSR based on the amount of data in the one LCG); 
wherein, if the data amount of the data to be transmitted for the one LCG is less than a threshold value, causing the terminal device to report the BSR of the one LCG in the first format; otherwise, causing the terminal device to report the BSR of the one LCG in the second format. (KIM: ¶236, the UE determines the format of the BSR based on the amount of data in the one LCG; KIM: ¶225, when the amount of the data is above a threshold level, the terminal reports in the second format and if the amount is below threshold, the format is selected to be the first format (short)).
KIM remains silent regarding the indication comprising the threshold value. 
However, LIU (US 2020/0120534) discloses the indication comprising the threshold value (LIU: ¶152-153, threshold may be specifically configured by the base station via a configuration information).
A person of ordinary skill in the art working with the invention of KIM would have been motivated to use the teachings of LIU as it provides a way to minimize threshold calculation at the UE and improve battery consumption by reducing processing at the UE. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of KIM with teachings of LIU in order to improve energy consumption at a wireless device. 
KIM modified by LIU remains silent regarding determining data amount and a service type, and the service type corresponding to the one LCG is a first service type.
SHAHEEN: ¶202, ¶161, ¶241, first amount of data for the LCG and a service type for the LCG is determined by the UE to be a first type).
A person of ordinary skill in the art working with the invention of KIM modified by LIU would have been motivated to use the teachings of SHAHEEN as it provides an improved technique by taking into account QoS and priority (¶66). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of KIM modified by LIU with teachings of SHAHEEN in order to improve BSR priority handling. 



Regarding claim 2, 17, KIM modified by LIU discloses method of claim 1, wherein determining the reporting format of the BSR of the one LCG comprises:
determining, by the terminal device, the BSR of the one LCG according to a data amount of the one LCG or and/or a service type corresponding to the one LCG or both (KIM: ¶236, the UE determines the format of the BSR based on the amount of data in the one LCG). 
Regarding claim 6, 21, KIM discloses method of claim 1, wherein the number of BSRs that can be carried in the first format is different from that can be carried in the second format (KIM: ¶238, ¶201, and Fig. 16, more than one BSRs are transmitted in the long BSR i.e. BSR for more than one LCG instead of just one BSR for one LCG in the short BSR format).
Regarding claim 7, 22, KIM discloses method of claim 1, wherein method of claim 6, wherein the first format is a format reserved for reporting a report that includes only the BSR of the one LCG, and the second format is a format reserved for reporting a report that includes a BSR comprising at least the BSR of the one LCG (KIM: ¶238, ¶201, and Fig. 16, more than one BSRs are transmitted in the long BSR i.e. BSR for more than one LCG instead of just one BSR for one LCG in the short BSR format).
Regarding claim 8, 23, KIM modified by LIU discloses method of claim 3, further comprising:
receiving, by the terminal device, a Radio Resource Control (RRC) signaling that comprises the indication information (KIM: Fig. 15, ¶204, the BSR format specific to the LCG is indicated in the RRC configuration information).
Regarding claim 24, KIM et al (KIM et al: US 20200236580) discloses network device, comprising:
a processor, configured to generate indication information, wherein the indication information is configured for a terminal device to determine a reporting format of a buffer status report (BSR) of one Logical Channel Group (LCG) when the terminal device has only the one LCG with data to be transmitted, the reporting format is a first format or a second format, the first format and the second format are different (KIM: Fig. 15, Fig. 13, ¶204, ¶216, the indication is generated and transmitted to the UE from the base sation in the RRC message that indicates to the terminal to determine a reporting format of the BSR of the one LCG when the terminal has data to be transmitted on only one LCG); and
a transceiver, configured to send the indication information to the terminal device (KIM: Fig. 13, the RRC message is transmitted);
wherein the indication information comprises a threshold value, causing the terminal device to report the BSR of the one LCG in the first format when a data amount of the data to be transmitted of the one LCG is less than or equal to the threshold value, (KIM: ¶235-236, a long or short BSR is transmitted by the terminal device; ¶236, the UE determines the format of the BSR based on the amount of data in the one LCG; KIM: ¶225, when the amount of the data exceeds a threshold level, the terminal reports in the second format and if the amount is at or below threshold, the format is selected to be the first format (short)). 
KIM remains silent regarding the indication comprising the threshold value. 
However, LIU (US 2020/0120534) discloses the indication comprising the threshold value (LIU: ¶152-153, threshold may be specifically configured by the base station via a configuration information).
A person of ordinary skill in the art working with the invention of KIM would have been motivated to use the teachings of LIU as it provides a way to minimize threshold calculation at the UE and improve battery consumption by reducing processing at the UE. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of KIM with teachings of LIU in order to improve energy consumption at a wireless device. 

However, SHAHEEN et al (US 2018/0368173) discloses data amount and a service type, and the service type corresponding to the one LCG is a first service type (SHAHEEN: ¶202, ¶161, ¶241, first amount of data for the LCG and a service type for the LCG is determined by the UE to be a first type).
A person of ordinary skill in the art working with the invention of KIM modified by LIU would have been motivated to use the teachings of SHAHEEN as it provides an improved technique by taking into account QoS and priority (¶66). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of KIM modified by LIU with teachings of SHAHEEN in order to improve BSR priority handling. 


Regarding claim 25, KIM et al (KIM et al: US 20200236580) modified by LIU discloses network device of claim 24, wherein the indication information is configured for indicating indicates that the terminal device reports the BSR of one LCG according to the first format or the second format when the terminal device has only the one LCG with data to be transmitted (KIM: ¶215-216, the report is either a long or short formatted BSR when the terminal only has the one LCG with the data to be transmitted).

Response to Arguments
10/19/2021 have been fully considered but they are not persuasive.
Applicants argue,
“

    PNG
    media_image1.png
    617
    654
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    375
    628
    media_image2.png
    Greyscale

”
	Examiner respectfully disagrees with the arguments above. Applicants take a position that KIM does not disclose “…different formats of BSR is reported depending on the service type corresponding to the one LCG and the data amount of the one LCG…” 
Examiner respectfully disagrees with this argument. Examiner submits that ¶275 expressly discloses such a comparison.
[0275] When a regular BSR or a periodic BSR is triggered to be transmitted (S1830), if there is no data to be reported in the buffer or if the quantity of packets existing only in one LCG among configured LCGs for the UE 1600 is less than or equal to a predetermined threshold value (Yes in S1840), the UE 1600 generates and transmits a BSR in the short BSR format to the base station 1650 (S1851). When there are data to be reported in a plurality of LCGs among the configured LCGs for the UE 1600, there is no data to be reported, or the quantity of packets existing only in one LCG is greater than the predetermined threshold value (No in S1840), the UE 1600 generates and transmits a BSR in the long BSR format to the base station 1650 (S1852). Accordingly, the UE 1600 is allocated an uplink resource from the base station 1650 and transmits uplink data via the resource (S1860).

KIM remains silent regarding the indication comprising the threshold value. 
However, LIU (US 2020/0120534) discloses the indication comprising the threshold value (LIU: ¶152-153, threshold may be specifically configured by the base station via a configuration information). 
Examiner submits that LIU is not relied upon for reporting different formats of BSR, and only relied upon for teaching transmitting of the threshold value for an amount of data in system configuration message.
A person of ordinary skill in the art working with the invention of KIM would have been motivated to use the teachings of LIU as it provides a way to minimize threshold calculation at the UE and improve battery consumption by reducing processing at the UE. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of KIM with teachings of LIU in order to improve energy consumption at a wireless device. 
KIM modified by LIU remains silent regarding determining data amount and a service type, and the service type corresponding to the one LCG is a first service type.
However, SHAHEEN et al (US 2018/0368173) discloses data amount and a service type, and the service type corresponding to the one LCG is a first service type (SHAHEEN: ¶202, ¶161, ¶241, first amount of data for the LCG and a service type for the LCG is determined by the UE to be a first type).
A person of ordinary skill in the art working with the invention of KIM modified by LIU would have been motivated to use the teachings of SHAHEEN as it provides an improved technique by taking into account QoS and priority (¶66). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 

	All arguments are based on the arguments above and are, therefore, fully addressed as above. 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524. The examiner can normally be reached M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461